Exhibit 10.4

 

NON-QUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO HUGHES SUPPLY, INC.

2005 EXECUTIVE STOCK PLAN

 

THIS AGREEMENT is made as of the Grant Date by and between HUGHES SUPPLY, INC.
(the “Company”) and [NAME] the “Grantee”).

 

Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to Grantee a
non-qualified stock option (the “Option”) pursuant to the Plan, as described
below, to purchase the Option Shares. In the event Grantee fails to sign and
return this Agreement to the Company within 90 days after this Agreement is
presented to Grantee, the Option shall be cancelled and this Agreement shall be
null and void. All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Plan.

 

  A. Grant Date: [DATE].

 

  B. Type of Option: Non-Qualified Stock Option.

 

  C. Plan: Hughes Supply, Inc. 2005 Executive Stock Plan.

 

  D. Option Shares: All or any part of [NUMBER] shares of the Company’s common
stock, $1.00 par value per share (“Common Stock”).

 

  E. Exercise Price: $[PRICE] per share of Common Stock. The Exercise Price is
the Fair Market Value, determined pursuant to the Plan, of a share of Common
Stock on the Grant Date.

 

  F. Option Period: The Option may be exercised as to all or any portion of the
vested Option Shares during the Option Period, which commences on the Grant Date
and, except as otherwise provided in Section H. below, ends generally on the
earliest of (select all that apply):

 

  ¨ the tenth (10th) anniversary of the Grant Date;

 

  ¨ expiration of three (3) months after the date the Grantee experiences a
termination of employment or service for any reason other than death or
Disability;

 

  ¨ expiration of              after the date the Grantee experiences a
termination of employment or service for any reason other than death or
Disability;

 

  ¨ one (1) year following the date of the Grantee’s death or Disability;

 

  ¨                      following the date of the Grantee’s death or
Disability.

 

Note that other limitations to exercising the Option, as described in the
attached Terms and Conditions, may apply.

 

  G. Vesting Schedule: [SCHEDULE].

 

Page 1 of 3



--------------------------------------------------------------------------------

  H. Partial Vesting: In the event that the Grantee’s employment with the
Company or any affiliate terminates due to Retirement (as hereinafter defined)
prior to the date on which the Option would have become fully vested pursuant to
the vesting schedule set forth in G. above:

 

(i) the Option will become partially vested on the date on which the Option
would become fully vested pursuant to the vesting schedule set forth in G. above
without regard to termination of the Grantee’s employment prior to such date
(the “Partial Vesting Date”), with the vested percentage determined by the ratio
that the period from the Grant Date to the date of Retirement bears to the
period from the Grant Date to the Partial Vesting Date;

 

(ii) on the date of Retirement, the portion of the Option that will not become
vested pursuant to this section H. will immediately expire and terminate; and

 

(iii) the portion of the Option that becomes vested pursuant to this section H.
will expire, terminate and become unexercisable on the first anniversary of the
Partial Vesting Date.

 

  I. Definitions Relating to Partial Vesting.

 

(1) For purposes of this Agreement, “Retirement” shall mean the termination of
the Grantee’s full-time employment with the Company, other than a termination
for Cause (as hereinafter defined), after the attainment of age 55 if the sum of
the Grantee’s age and number of years of full-time employment with the Company
equals or exceeds 70.

 

(2) For purposes of this Agreement “Cause” shall mean any of the following:

 

(a) willful or gross neglect by the Grantee of his duties;

 

(b) conviction of the Grantee of any felony, or of any lesser crime or offense
materially and adversely affecting the property, reputation or goodwill of the
Company or its successors;

 

(c) any material breach by the Grantee of the terms of an employment agreement
between the Grantee and the Company;

 

(d) willful misconduct by the Grantee in connection with the performance of his
duties;

 

(e) theft or misappropriation of business assets of the Company or of any
existing or prospective customer of the Company;

 

(f) poor or inadequate work performance, which has not been cured within 30 days
following written notice;

 

(g) excessive tardiness;

 

(h) violation of any securities laws as determined by the Company; or

 

(i) any other conduct detrimental to the business of the Company, including,
without limitation, the failure by the Grantee to comply with the policies and
procedures of the Company which may be in effect from time to time.

 

By their signatures below, the Grantee and the Company agree that the Option is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Grantee has received and reviewed in their entirety this Agreement
and the prospectus that summarizes the terms of the Plan, has had an opportunity
to request a copy of the Plan in accordance with the procedure described in the
prospectus, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement. Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan and Agreement.

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed and sealed this
Agreement as of the Grant Date set forth above.

 

HUGHES SUPPLY, INC. By:  

 

--------------------------------------------------------------------------------

    Thomas I. Morgan, President and CEO

 

 

--------------------------------------------------------------------------------

[NAME OF GRANTEE]

 

 

Page 3 of 3



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

TO THE

NON-QUALIFIED STOCK OPTION AGREEMENT

HUGHES SUPPLY, INC.

2005 EXECUTIVE STOCK PLAN

 

1. Exercise of Option. Subject to the provisions provided herein or in the
Agreement made pursuant to the Plan, and subject to any other procedural
requirements as may be established by the Company subsequent to the date of the
Agreement made pursuant to the Plan:

 

(a) The Option may be exercised with respect to all or any portion of the Option
Shares at any time during the Option Period by the delivery to the Company, at
its principal place of business, of (i) a written notice of exercise in
substantially the form attached hereto as Exhibit 1, which shall be actually
delivered to the Company or its designee no earlier than thirty (30) days prior
to the date upon which Grantee desires to exercise all or any portion of the
Option; and (ii) payment to the Company of the Exercise Price multiplied by the
number of Option Shares being purchased (the “Purchase Price”) in the manner
provided in Subsection (b); and, if applicable, (iii) payment, in accordance
with Section 5, of the withholding liability arising from the exercise. Upon
acceptance of such notice and receipt of payment in full of the Purchase Price
and any applicable withholding liability, the Company shall cause to be issued a
certificate representing the Option Shares purchased.

 

(b) The Purchase Price shall be paid in full upon the exercise of an Option and
no Option Shares shall be issued or delivered until full payment therefor has
been made. Payment of the Purchase Price for all Option Shares purchased
pursuant to the exercise of an Option shall be made in one of the following
manners:

 

(i) by cash or check acceptable to the Company;

 

(ii) by delivery to the Company of a number of shares of Common Stock which have
been owned by the holder for at least six (6) months prior to the date of
exercise having an aggregate Fair Market Value of not less than the product of
the Exercise Price multiplied by the number of shares the Grantee intends to
purchase upon the exercise of the Option on the date of delivery;

 

(iii) by receipt of the purchase price in cash from a proper broker, dealer or
other creditor following delivery of instructions by the Grantee to the
Secretary of the Company or his designee regarding delivery to such broker,
dealer or other creditor of that number of Option Shares with respect to which
the Option is exercised; or

 

(iv) any combination thereof.

 

2. Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Grantee upon exercise of the Option are issued to the
Grantee, the Grantee shall have no rights as a shareholder with respect to such
Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or the attached Agreement otherwise provides.

 

3. Restriction on Transfer of Option and of Option Shares. Except to the extent
the Committee deems permissible under Section 422(b) of the Internal Revenue
Code of 1986, as amended, and consistent with the best interests of the Company,
the Option evidenced hereby is nontransferable other than

 

Page 1 of 4



--------------------------------------------------------------------------------

by will or the laws of descent and distribution and shall be exercisable during
the lifetime of the Grantee only by the Grantee (or in the event of his
disability, by his personal representative) and after his death, only by his
legatee or the executor of his estate.

 

4. Withholding. The Grantee must satisfy his federal, state and local, if any,
withholding taxes imposed by reason of the exercise of the Option. The Grantee
may satisfy this withholding obligation by paying to the Company the full amount
of the withholding obligation in cash or check acceptable to the Company. If the
Grantee fails to make such payment of the withholding taxes to the Company
within five (5) days after the exercise of the Option, the actual number of
shares of Common Stock issuable upon exercise shall be reduced by the smallest
number of whole shares of Common Stock which, when multiplied by the fair market
value of the Common Stock as of the date the Option is exercised, is sufficient
to satisfy the amount of withholding tax.

 

5. Changes in Capitalization.

 

(a) The number of shares of Common Stock reserved for issuance upon the exercise
of the Option and the Exercise Price of the Option shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or a combination of shares or the payment of
an ordinary stock dividend in shares of such Common Stock to holders of
outstanding shares of Common Stock or any other increase or decrease in the
number of shares of such Common Stock outstanding effected without receipt of
consideration by the Company to the extent that Grantee’s proportionate interest
shall be maintained as before the occurrence of the event.

 

(b) In the event of a merger, consolidation, extraordinary dividend,
reorganization or other change in the capital structure of the Company or tender
offer for shares of Common Stock, the Committee may make such adjustments with
respect to the Option and take such other actions as it deems necessary or
appropriate to reflect such merger, consolidation, reorganization or tender
offer; provided, however that if the Company shall not be the surviving entity
as a result of any such event and the parties to that transaction do not provide
for the substitution of the Option with option rights in the surviving entity,
then the Committee may cash-out the Option based upon the Fair Market Value of
the Common Stock determined as of any date within thirty (30) days immediately
prior to the transaction.

 

(c) The existence of the Plan and the Option granted pursuant to the Plan shall
not affect in any way the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding. Any adjustment pursuant to this Section 6 may
provide, in the Committee’s discretion, for the elimination without payment
therefor of any fractional shares that might otherwise be subject to the Option.

 

6. Special Limitation on Exercise. No purported exercise of the Option shall be
effective without the approval of the Committee, which may be withheld to the
extent that the exercise, either individually or in the aggregate together with
the exercise of other previously exercised stock options and/or offers and sales
pursuant to any prior or contemplated offering of securities, would, in the sole
and absolute judgment of the Committee, require the filing of a registration
statement with the United States Securities and Exchange Commission or with the
securities commission of any state. If a registration statement is not in effect
under the Securities Act of 1933 or any applicable state securities law with
respect to shares of

 

Page 2 of 4



--------------------------------------------------------------------------------

Common Stock purchasable or otherwise deliverable under the Option, the Grantee
(a) shall deliver to the Company, prior to the exercise of the Option or as a
condition to the delivery of Common Stock pursuant to the exercise of an Option
exercise, such information, representations and warranties as the Company may
reasonably request in order for the Company to be able to satisfy itself that
the Option Shares are being acquired in accordance with the terms of an
applicable exemption from the securities registration requirements of applicable
federal and state securities laws and (b) shall agree that the shares of Common
Stock so acquired will not be disposed of except pursuant to an effective
registration statement, unless the Company shall have received an opinion of
counsel that such disposition is exempt from such requirement under the
Securities Act of 1933 and any applicable state securities law.

 

7. Legend on Stock Certificates. Certificates evidencing the Option Shares, to
the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth herein and in
the Plan.

 

8. Governing Laws. This Agreement and the Terms and Conditions shall be
construed, administered and enforced according to the laws of the State of
Florida.

 

9. Successors. This Agreement and the Terms and Conditions shall be binding upon
and inure to the benefit of the heirs, legal representatives, successors and
permitted assigns of the Grantee and the Company.

 

10. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

 

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in the Agreement and these Terms and Conditions shall for any
reason be held to be invalid, illegal or unenforceable in any respect, the same
shall not invalidate or otherwise affect any other provisions of the Agreement
and these Terms and Conditions, and the Agreement and these Terms and Conditions
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

12. Entire Agreement. Subject to the terms and conditions of the Plan which is
incorporated herein by reference, the Agreement and the Terms and Conditions
express the entire understanding of the parties with respect to the Option.

 

13. Violation. Any transfer, pledge, sale, assignment, or hypothecation of the
Option or any portion thereof shall be a violation of the terms of the Agreement
or these Terms and Conditions and shall be void and without effect.

 

14. Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing the
Agreement or these Terms and Conditions. Capitalized terms used, but not
defined, in either the Agreement or the Terms and Conditions shall be given the
meaning ascribed to them in the Plan.

 

15. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of the Agreement and
these Terms and Conditions, the party or

 

Page 3 of 4



--------------------------------------------------------------------------------

parties who are thereby aggrieved shall have the right to specific performance
and injunction in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative.

 

16. Arbitration. Any controversy or claim arising out of or relating to this
Option shall be settled by arbitration in accordance with the commercial
Arbitration rules of the American Arbitration Association. The arbitration shall
take place in Orlando, Florida. Each party to this Agreement may select a
neutral arbitrator. The selected arbitrators shall in turn appoint a third
neutral arbitrator, and the three so chosen shall comprise the arbitration
panel. The decision of the arbitration panel shall be final and binding on the
parties, and judgment upon the award rendered by the arbitration panel may be
entered by any court having jurisdiction thereof.

 

17. No Right to Continued Retention. Neither the establishment of the Plan nor
the award of Option Shares hereunder shall be construed as giving the Grantee
the right to continued employment with the Company or any affiliate.

 

 

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT 1

 

NOTICE OF EXERCISE OF

NON-QUALIFIED STOCK OPTION TO PURCHASE

COMMON STOCK OF

HUGHES SUPPLY, INC.

 

Hughes Supply, Inc.

One Hughes Way

Orlando, Florida 32805

 

Attention:

   Secretary

Re:

   Exercise of Non-Qualified Stock Option

 

Gentlemen:

 

Subject to acceptance hereof by Hughes Supply, Inc. (the “Company”) pursuant to
the provisions of the Hughes Supply, Inc. 2005 Executive Stock Plan (the
“Plan”), I hereby give notice of my election to exercise the option granted to
me to purchase                      shares of common stock of the Company
(“Common Stock”) under the Non-Qualified Stock Option Agreement (the
“Agreement”) dated as of [DATE] (the “Option”). The purchase shall take place as
of                     ,      (the “Exercise Date”).

 

On or before the Exercise Date, I will pay the applicable purchase price as
follows:

 

  [    ] by delivery of cash or a check acceptable to the Company for
$                     for the full purchase price payable to the order of Hughes
Supply, Inc.

 

  [    ] by delivery of cash or a check acceptable to the Company for
$                     representing a portion of the purchase price with the
balance to consist of shares of Common Stock that I have owned for at least six
months and that are represented by a stock certificate I will surrender to the
Company with my endorsement. If the number of shares of Common Stock represented
by such stock certificate exceed the number to be applied against the purchase
price, I understand that a new stock certificate will be issued to me reflecting
the excess number of shares.

 

  [    ] by delivery of a stock certificate representing shares of Common Stock
that I have owned for at least six months which I will surrender to the Company
with my endorsement as payment of the purchase price. If the number of shares of
Common Stock represented by such certificate exceed the number to be applied
against the purchase price, I understand that a new certificate will be issued
to me reflecting the excess number of shares.

 

  [    ] by delivery of the purchase price by                     , a broker,
dealer or other “creditor” as defined by Regulation T issued by the Board of
Governors of the Federal Reserve System. I hereby authorize the Company to issue
a stock certificate for the number of shares indicated above in the name of said
broker, dealer or other creditor or its nominee pursuant to instructions
received by the Company and to deliver said stock certificate directly to that
broker, dealer or other creditor (or to such other party specified in the
instructions received by the Company from the broker, dealer or other creditor)
upon receipt of the purchase price.



--------------------------------------------------------------------------------

To the extent applicable, the required federal, state and local income tax
withholding obligations or the exercise of the Option shall also be paid in cash
or by check acceptable to the Company within five (5) days after the Exercise
Date, or will be satisfied by reduction of the actual number of shares of Common
Stock issuable upon exercise by the smallest number of whole shares of Common
Stock which, when multiplied by the fair market value of the Common Stock as of
the date the Option is exercised, is sufficient to satisfy the amount of
withholding tax.

 

As soon as the stock certificate is registered in my name, please deliver it to
me at the below address.

 

If the Common Stock being acquired is not registered for issuance to and resale
by the Grantee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:

 

The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;

 

I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;

 

The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;

 

I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;



--------------------------------------------------------------------------------

I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;

 

The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

 

The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;

 

I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;

 

I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

 

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and

 

The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Agreement. Acceptance by me of the certificate representing
such Common Stock shall constitute a confirmation by me that all such
agreements, representations, warranties and covenants made herein shall be true
and correct at that time.

 

 



--------------------------------------------------------------------------------

I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice. I further understand that capitalized terms used in
this Notice of Exercise without definition shall have the meanings given to them
in the Plan.

 

Very truly yours,    

_______________________________________

Signature

    Name ____________________________________    
Address__________________________________    
__________________________________________     Social Security Number
_________________________     Date _______________________________________    

 

AGREED TO AND ACCEPTED:     HUGHES SUPPLY, INC.     By:_________________________
    Title:_________________________     Number of Shares    
Exercised:________________________     Number of Shares Remaining:
________________   Date:                    

 

 